Citation Nr: 0423599	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-18 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
the provisions of 
Title 38, Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
October 1956.  He died in January 1993.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2002 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a statement received in June 2002, the appellant asserted 
that the veteran's death was related to medical and surgical 
treatment rendered to him by VA.  The appellant has thus 
raised an issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the death of the veteran 
as a result of VA medical and surgical treatment.  That 
claim, which is not inextricably intertwined with the current 
appeal, is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  

In this case, in a May 2002 VCAA notice letter, the RO 
advised the appellant of the elements of a successful claim 
for service connection for the cause of a veteran's death and 
notified her that the evidence needed in her case included 
medical evidence establishing a relationship between the 
veteran's cause of death and an injury, disease, or event in 
service.  The RO's letter also requested that the appellant 
submit or identify evidence in support of her claim.  And, in 
a statement of the case furnished in October 2002 the RO set 
forth the provisions of 38 C.F.R. § 3.312, pertaining to 
cause of death, and provided the reasons and bases for the 
denial of service connection for the cause of the veteran's 
death.  

The Board notes, however, that in September 1993 the RO 
advised the appellant that her claim for dependency and 
indemnity compensation was denied because the veteran did not 
die from a disability incurred in or aggravated by military 
service.  The RO properly advised the appellant of her 
appellate rights at that time; she did not appeal and the 
decision became final.  See 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2003).  Upon receipt of the appellant's 2002 claim, 
the RO did not discuss the issue of whether new and material 
evidence had been submitted to warrant reopening the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board is required to consider the issue 
of finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995), affirmed by Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The Board is cognizant, however, that in addressing a 
question not considered by the RO, it must consider whether 
the claimant had notice of that issue and whether the 
claimant would be prejudiced by lack of such notice.  In the 
instant case, the Board notes that since the prior final 
denial in 1993 the appellant has submitted only her own 
statements in support of this claim.  Those statements 
pertain to her assertion that treatment by VA and/or the 
general overall health of the veteran caused or contributed 
to his death.  The appellant has not submitted any medical 
finding or opinion to the effect that the veteran's service-
connected disabilities were in any way related to death from 
complications of hypertension and diabetes, or that the 
stated causes of the veteran's death were related to service 
or to service-connected disability.  The RO considered the 
merits of the matter based on the entire evidentiary record, 
without advising the appellant of the need to submit new and 
material evidence consistent with 38 C.F.R. § 3.156(a) 
(2003).  Thus, the appellant would be prejudiced by the 
Board's consideration of whether her additional statements 
are sufficient to reopen the claim.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).  Therefore, 
remand to afford the appellant appropriate notice and 
opportunity to submit additional evidence in support of her 
claim is necessary.

The Board further notes that insofar as the cause of death 
issue directly impacts on the appellant's entitlement to 
dependents' educational assistance, the latter issue is 
deferred pending this remand.



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The RO 
should specifically advise the appellant 
of the need to submit new and material 
evidence as defined by 38 C.F.R. § 3.156 
(2003) in support of her appeal.  The RO 
should inform the appellate what 
information is needed from her for VA to 
obtain evidence on her behalf and what 
evidence she herself should submit to VA.  
The RO should also request the appellant 
to submit any pertinent evidence in her 
possession and particularly advise her of 
the need for competent evidence of a 
relationship between the cause of the 
veteran's death and his period of service 
or his service-connected disabilities.  
The RO should then allow the appellant 
time to respond and take appropriate steps 
to assist the appellant in obtaining any 
identified evidence.

2.  After the above has been completed 
the RO should again review the record and 
reajudicate the claims on appeal 
consistent with governing legal 
authority, to include 38 C.F.R. § 3.156 
(2003).  If any benefit sought on appeal 
remains denied the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.



Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the appellant 
or her representative until further notice is received.  She 
does, however, have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

